— In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Westchester County (Gurahian, J.), dated June 23, 1987, which directed him to pay the plaintiff wife counsel fees in the sum of $15,000.
Ordered that the order is modified, on the facts and in the exercise of discretion, by reducing the counsel fee award from $15,000 to $10,000; as so modified, the order is affirmed, without costs or disbursements.
We find the award of counsel fees to the plaintiff was excessive and accordingly reduce the same to $10,000. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.